
	

113 SRES 33 ATS: Commemorating the 150th anniversary of Emporia State University.
U.S. Senate
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 33
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2013
			Mr. Moran (for himself
			 and Mr. Roberts) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the 150th anniversary of Emporia State
		  University.
	
	
		Whereas, in 1863, the State of Kansas founded the Kansas
			 State Normal School to provide opportunities for higher education in the fields
			 of teaching, mechanic arts, agriculture, and various other arts and
			 sciences;
		Whereas the Kansas State Normal School became the Kansas
			 State Teachers College in 1923, Emporia Kansas State College in 1974, and
			 Emporia State University in 1977;
		Whereas Emporia State University has prepared thousands of
			 teachers in the United States through its nationally acclaimed teacher
			 education programs;
		Whereas Emporia State University is the host of the
			 National Teachers Hall of Fame, which recognizes and honors exceptional career
			 educators from throughout the United States;
		Whereas Emporia State University offers outstanding and
			 highly accredited programs, including programs in education, business, and
			 library and information management;
		Whereas Emporia State University is the alma mater of more
			 than 75,000 proud alumni; and
		Whereas the quality of Emporia State University as an
			 institution of higher learning is a reflection of the extraordinary caliber of
			 its educational professionals and students: Now, therefore, be it
		
	
		That the Senate recognizes and
			 extends its congratulations to the educational professionals, students, and
			 alumni of Emporia State University for 150 years of excellence in higher
			 education.
		
